

AMENDED AND RESTATED
SECURITY AGREEMENT


This Amended and Restated Security Agreement (this “Security Agreement”), dated
as of February 9, 2010 is by and between Compliance Systems Corporation, a
Nevada corporation (the “Debtor”), and Agile Opportunity Fund, LLC, a Delaware
limited liability company (the “Secured Party”).


Background


 
1.
The Secured Party has agreed to acquire from the Debtor an Amended and Restated
Secured Convertible Debenture (the “Debenture”) in the principal amount of
$1,765,000.00, pursuant to an Amended and Restated Securities Purchase Agreement
among the Debtor, the Secured Party and the other parties thereto dated as of
the date hereof (the “Securities Purchase Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings specified in the
Securities Purchase Agreement.



 
2.
To induce the Secured Party to purchase the Debenture, the Debtor has agreed to
provide the Secured Party with a first priority security interest in the
Collateral (as hereinafter defined) and to amend and restate in its entirety,
the existing Security Agreement between the Debtor and the Secured Party dated
as of May 6, 2008, as amended (the “Original Security Agreement”).



NOW, THEREFORE,


In consideration of the promises and the mutual covenants and agreements herein
set forth, and in order to induce the Secured Party to purchase the Debenture,
the Debtor hereby agrees with the Secured Party as follows:


Section 1.          Grant of Security Interest.  The Debtor hereby grants to the
Secured Party, on the terms and conditions hereinafter set forth a first
priority security interest in the collateral hereinafter identified (the
“Collateral”).


Section 2.          Collateral.  The Collateral is all tangible and intangible
assets of the Debtor of whatever kind and nature (including, without limitation,
all intellectual property of whatever kind or nature of the Debtor including
patents, trademarks, tradenames, copyrights and all other intellectual property
and any applications or registrations therefore, accounts, chattel paper,
commercial tort claims, documents, equipment, farm products, general
intangibles, instruments, inventory, investment property, and the stock of all
of Debtor’s subsidiaries), in each case whether now owned or hereafter acquired
and wherever located, and all proceeds thereof, together with all proceeds,
products, replacements and renewals thereof.  The Debtor agrees that it will not
sell, transfer, pledge, mortgage or encumber any of the Collateral (other than
sales of goods or services in the ordinary course of business) without the prior
written consent of the Secured Parties, except that Debtor is permitted to grant
subordinated security interests to the holders of Existing Security Interests
(as hereinafter defined).  A breach of this Section 2 shall automatically
constitute an Event of Default under the Note without any further action of the
Secured Party.

 
 

--------------------------------------------------------------------------------

 


Section 3.          Representations and Warranties; Covenants.  The Debtor
hereby represents, warrants and covenants as follows:


 
(a)
The Debtor has title to the Collateral free from any lien, security interest,
encumbrance or claim, other than security interests (the “Existing Security
Interests”) previously granted to Nascap Corp., Henry A. Ponzio and Barry M.
Brookstein, which security interest shall be subordinate to the security
interest granted to the Secured Party pursuant to the Security Agreement.



 
(b)
The Debtor will maintain the Collateral so as to preserve its value subject to
wear and tear in the ordinary course.



 
(c)
The Debtor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.



 
(d)
The Debtor will pay when due all existing or future charges, liens, or
encumbrances on the Collateral, and will pay when due all taxes and assessments
now or hereafter imposed or affecting the Collateral unless such taxes or
assessments are diligently contested by the Debtor in good faith and reasonable
reserves are established therefor.



 
(e)
All factual information with respect to the Debenture and the Collateral and
account debtors set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by the Debtor to the Secured Party, and
all other written factual information heretofore or hereafter furnished by the
Debtor to the Secured Party, is or will be true and correct in all material
respects, as of the date furnished.



 
(f)
Intentionally Omitted.



 
(g)
The Debtor will keep its records concerning the Collateral at its address shown
in Section 18 below.  Such records will be of such character as to enable the
Secured Party or their representatives to determine at any time the status
thereof, and the Debtor will not, unless the Secured Party shall otherwise
consent in writing, maintain any such record at any other address.



 
(h)
The Debtor will furnish the Secured Party information on a quarterly basis
concerning the Debtor, the Debenture and the Collateral as the Secured Party may
at any time reasonably request.



 
(i)
The Debtor will permit the Secured Party and its representatives at any
reasonable time on five days’ prior written notice to inspect any and all of the
Collateral, and to inspect, audit and make copies of and extracts from all
records and all other papers in possession of the Debtor pertaining to the
Debenture and the Collateral.


 
2

--------------------------------------------------------------------------------

 


 
(j)
The Debtor will, at such times as the Secured Party may reasonably request,
deliver to the Secured Party a schedule identifying the Collateral subject to
the security interest of this Security Agreement, and such additional schedules,
certificates, and reports respecting all or any of the Collateral at the time
subject to the security interest of this Security Agreement, and the items or
amounts received by the Debtor in full or partial payment or otherwise as
proceeds received in connection with any Collateral.  Any such schedule,
certificate or report shall be executed by a duly authorized officer of the
Debtor on behalf of the Debtor and shall be in such form and detail as the
Secured Party may reasonably specify. The Debtor shall immediately notify the
Secured Party of the occurrence of any event causing loss or depreciation in the
value of the Collateral, and the amount of such loss or depreciation.




 
(k)
If and when so requested by the Secured Party, the Debtor will stamp on the
records of the Debtor concerning the Collateral a notation, in a form
satisfactory to the Secured Party, of the security interest of the Secured Party
under this Security Agreement.



Section 4.          Disposition of Collateral in Ordinary Course.  Debtor shall
not sell, transfer, assign, convey, license, grant any right to use or otherwise
dispose of any Collateral except in the ordinary course of business, without the
prior written consent of the Secured Party.


Section 5.          Secured Party May Perform.  Upon the occurrence and
continuation of an “Event of Default” under the Debenture, at the option of the
Secured Party, the Secured Party may discharge taxes, liens or security
interests, or other encumbrances at any time hereafter levied or placed on the
Collateral; may pay for insurance required to be maintained on the Collateral
pursuant to Section 3; and may pay for the maintenance and preservation of the
Collateral.  The Debtor agrees to reimburse the Secured Party on demand for any
payment reasonably made, or any expense reasonably incurred, by the Secured
Party pursuant to the foregoing authorization.  Until the occurrence and
continuation of an Event of Default, the Debtor may have possession of the
Collateral and use the Collateral in any lawful manner not inconsistent with
this the Security Agreement.

 
3

--------------------------------------------------------------------------------

 


Section 6.          Obligations Secured; Certain Remedies.  This Security
Agreement secures the payment and performance of all obligations of the Debtor
to the Secured Party under (x) the Debenture, whether now existing or hereafter
arising and whether for principal, interest, costs, fees or otherwise, and (y)
Section 1.7 of the Securities Purchase Agreement with respect to the Remaining
Combined Accrued Interest Amount (collectively, the “Obligations”).  Upon the
occurrence and continuation of an Event of Default under the Debenture or the
failure to pay to Secured Party the Remaining Combined Accrued Interest Amount
no later than the Maturity Date of the Debenture, the Secured Party may declare
all obligations secured hereby immediately due and payable and may exercise the
remedies of a secured party under the Uniform Commercial Code.  Without limiting
the foregoing, the Secured Party may require the Debtor to assemble the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient to both parties
or to execute appropriate documents of assignment, transfer and conveyance, in
each case, in order to permit the Secured Party to take possession of and title
to the Collateral.  Unless the Collateral is perishable or threatens to decline
rapidly in value or is of a type customarily sold on a recognized market, the
Secured Party will give the Debtor reasonable notice of the time and place of
any public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made.  The requirements of reasonable
notice shall be met if such notice is mailed to the Debtor via registered or
certified mail, postage prepaid, at least fifteen days before the time of sale
or disposition.  Expenses of retaking, holding, preparing for sale, selling or
the like, shall include the Secured Party’s reasonable attorneys’ fees and legal
expenses.


Section 7.          Debtor Remains Liable.  Anything herein to the contrary
notwithstanding:


 
(a)
Notwithstanding the exercise of any remedy available to the Secured Party
hereunder or at law in connection with an Event of Default, the Debtor shall
remain liable to repay the balance remaining unpaid and outstanding under the
Debenture after the value or proceeds received by the Secured Party in
connection with such remedy is subtracted.  The Secured Party shall promptly
deliver and pay over to the Debtor any portion of the value or proceeds received
in connection with such remedy that remains after the unpaid and outstanding
portion of the Debenture is paid in full.



 
(b)
The Debtor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed.



 
(c)
The exercise by the Secured Party of any of Secured Party’s rights hereunder
shall not release the Debtor from any of Debtor’s duties or obligations under
any such contracts or agreements included in the Collateral.



 
(d)
The Secured Party shall not have any obligation or liability under any such
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of the Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.



Section 8.          Security Interest Absolute.  All rights of the Secured Party
and the security interests granted to the Secured Party hereunder shall be
absolute and unconditional, to the maximum extent permitted by law, irrespective
of:


 
(a)
Any lack of validity or enforceability of the Debenture or any other document or
instrument relating thereto;


 
4

--------------------------------------------------------------------------------

 


 
(b)
Any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations or any other amendment to or waiver of or any
consent to any departure from the Debenture or any other document or instrument
relating thereto;



 
(c)
Any exchange, release or non-perfection of any collateral (including the
Collateral), or any release of or amendment to or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; or



 
(d)
Any other circumstance which might otherwise constitute a defense available to,
or a discharge of, the Debtor, a guarantor or a third party grantor of a
security interest.



Section 9.          Additional Assurances.  At the request of the Secured Party,
the Debtor will join in executing or will execute, as appropriate, all necessary
financing statements in a form reasonably satisfactory to the Secured Party, and
the Debtor will pay the reasonable cost of filing such statements, including all
statutory fees.  The Debtor will further execute all other instruments
reasonably deemed necessary by the Secured Party and pay the reasonable cost of
filing such instruments.  The Debtor warrants that no financing statement
covering Collateral or any part or proceeds thereof is presently on file in any
public office, except for financing statements with respect to the Existing
Security Interest.  The Debtor covenants that it will not grant any other
security interest in the Collateral without first obtaining the written consent
of the Secured Party, except with respect to extensions, if any, of the Existing
Security Interests.


Section 10.        Representations, Warranties and Covenants Concerning Debtor’s
Legal Status.


(a)       The Debtor has previously executed and delivered to the Secured Party
a Perfection Certificate in the form of Schedule I hereto.  The Debtor
represents and warrants to the Secured Party as follows:


 
(i)
Debtor’s exact legal name is as indicated on the Perfection Certificate and on
the signature page hereof;



 
(ii)
Debtor is an organization of the type, and is organized in the jurisdiction, set
forth in the Perfection Certificate;



 
(iii)
the Perfection Certificate accurately sets forth Debtor’s organizational
identification number or accurately states that Debtor has none;



 
(iv)
the Perfection Certificate accurately sets forth Debtor’s place of business or,
if more than one, its chief executive office as well as Debtor’s mailing
address, if different; and


 
5

--------------------------------------------------------------------------------

 


 
(v)
all other information set forth on the Perfection Certificate is accurate and
complete.



 
(b)
The Debtor covenants with the Secured Party as follows:



 
(i)
without providing fifteen days’ prior written notice to the Secured Party,
Debtor will not change its name, its place of business, or, if more than one,
its chief executive offices or its mailing address or organizational
identification number, if it has one;



 
(ii)
if Debtor does not have an organizational identification number and later
obtains one, Debtor shall forthwith notify the Secured Party of such
organizational identification number; and



 
(iii)
Debtor will not change its type of organization, jurisdiction of organization or
other legal structure.



Section 11.        Expenses. The Debtor will upon demand pay to the Secured
Party the amount of any and all reasonable expenses, including the reasonable
fees and disbursements of its counsel and of any experts and agents, which the
Secured Party may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral upon the occurrence and continuation of an Event of Default, (ii)
the exercise or enforcement of any of the rights of the Secured Party hereunder,
or (iii) the failure by the Debtor to perform or observe any of the provisions
hereof.


Section 12.        Notices of Loss or Depreciation.  The Debtor will immediately
notify the Secured Party of any claim, suit or proceeding against any Collateral
or any event causing loss or depreciation in the value of Collateral, including
the amount of such loss or depreciation


Section 13.        No Waivers.  No waiver by the Secured Party of any default
shall operate as a waiver of any other default or of the same default on any
subsequent occasion.


Section 14.       Successor and Assigns.  The Secured Party shall have the right
to assign this Security Agreement and its rights hereunder without the consent
of the Debtor.  All rights of the Secured Party shall inure to the benefit of
the successors and assigns of the Secured Party.  All obligations of the Debtor
shall be binding upon the Debtor’s successors and assigns.


Section 15.        Governing Law; Jurisdiction.  This Security Agreement shall
be governed by the laws of the State of New York, without giving effect to such
jurisdiction’s principles of conflict of laws, except to the extent that the
validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York.  Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in federal or state courts located within
Nassau or Suffolk Counties in the State of New York.

 
6

--------------------------------------------------------------------------------

 


Section 16.        Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument.


Section 17.        Remedies Cumulative.  The rights and remedies herein are
cumulative, and not exclusive of other rights and remedies which may be granted
or provided by law.


Section 18.        Notices.  Any demand upon or notice to a party hereunder
shall be effective when delivered by hand, against written receipt therefor, two
business days following the business day on which it is properly deposited in
the mails postage prepaid, certified or registered mail, return receipt
requested, or one business day following deposit with an overnight courier, in
each case addressed to such party at the address shown below or such other
address as the party may advise the other party in writing:


If to the Secured Party:
 
Agile Opportunity Fund, LLC
   
1175 Walt Whitman Road, Suite 100A
   
Melville, NY  11747
     
With a copy to:
 
Westerman Ball Ederer Miller & Sharfstein, LLP
   
1201 RXR Plaza
   
Uniondale, NY  11556
   
Attn:  Alan C. Ederer, Esq.
     
If to the Debtor:
 
Compliance Systems Corporation
   
50 Glen Street - Suite 308
   
Glen Cove, NY  11542
   
Attn.:  Dean Garfinkel, President
     
With a copy to:
 
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, NY  11530
 
  
Attn:  Dennis C. O’Rourke, Esq.



Section 19.        Entire Agreement.  This Security Agreement and the documents
and instruments referred to herein embody the entire agreement entered into
between the parties relating to the subject matter hereof, amends and restates
the Original Security Agreement in its entirety and may not be amended, waived,
or discharged except by an instrument in writing executed by the Secured Party.


Section 20.        Termination.  This Security Agreement shall terminate upon
the repayment in full of the Debenture or conversion in full of the Debenture
upon which the Secured Party shall cooperate in the filing of the necessary or
appropriate documents and instruments to release the security interest created
hereby and will execute and deliver any and all documents and/or instruments
reasonably requested by Debtor in connection therewith.


[Remainder of Page Intentionally Left Blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.



 
COMPLIANCE SYSTEMS CORPORATION
     
By: 
/s/ Dean Garfinkel
   
Name:  Dean Garfinkel
   
Title:  President
       
AGILE OPPORTUNITY FUND, LLC
 
By: AGILE INVESTMENTS, LLC, Managing Member
       
By: 
/s/ David I. Propis
   
Name:  David I. Propis
   
Title:  Managing Member


 
8

--------------------------------------------------------------------------------

 